DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/253504 filed on
01/27/2021. Claims 1-2 and 5-13 are pending and have been examined in this office action. Claim 1 has been amended. Claims 3-4 have been cancelled. Claims 6-13 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2021, with respect to the rejection(s) of claim 1 under   35 USC § 112(b) and 35 USC § 101 have been fully considered but they are not persuasive.
Regarding 35 USC § 112(b), Applicant argues the term “flexibility” to be understood to one of ordinary skill in the art. Examiner respectfully disagrees. Examiner interprets the term as being relative and given broadest reasonable interpretation. Examiner interprets the term “flexibly” as being done by the onsite vehicle operator or a remote accessed server.
Regarding 35 USC § 101 Applicant argues the disclosed amendments to overcome the rejection previously set forth and is not an abstract idea. Examiner respectfully disagrees. The claimed invention is directed to an abstract idea of mental processes for obtaining data and executing an application in order to forward a command to a vehicle control unit, and is therefore not integrated into a practical invention.
35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a previously cited prior art, King et al. U.S. Patent No. 10,650,621 (“King”).
	King discloses the amended limitations wherein the device communicates pieces of data from a fleet of vehicles to an external device (see at least [Fig. 3, #335 Remote Server(s)] AND [col. 7, line 6-13] In FIG. 8, the communication gateway 600 is shown connected to a satellite communication system 604, a VHS 606, and a cellular link 608. The helm computer 308 is connected to a display, such as an LCD, for communication with the operator. In addition, the communication gateway 600, the helm computer 308, the vessel control unit, and the engine control unit are all connected in signal communication with the serial communication bus 21.)
	Furthermore, Applicant argues the previously cited reference fails to disclose the amended limitation where the data for calculations are done using external device and communicated to the fleet of vehicles (see at least [col. 69, line 23-32] In an embodiment, a variety of computing resources, including the embedded computer 360 or other vehicle-based computer resources 310 may request data from the local Database 350 via the Database Access Function(s) 325. That data may then be analyzed, processed, or further manipulated locally (i.e. on the vehicle) or transmitted, using a multitude of telecommunication interfaces 330 (e.g. Wi-fi, cellular, satellite, etc.) to a remote server 335 (e.g. a cloud database) through the local 305 and remote 375 Protocol Service. AND [col. 13, line 21-27] The vehicle diagnostic functionality performed in the vehicle by the onboard vehicle analysis module or at the vehicle management system by the offboard vehicle analysis module can include, among other things, comparing collected vehicle data to a set of conditions in order to perform preventative diagnostic analysis of the vehicle before a failure occurs.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant discloses the device to include an application management section to “flexibly” add or delete a predetermined function in claim 1. Examiner interprets the term as being relative and given broadest reasonable interpretation. Examiner interprets the term “flexibly” as being done by the onsite vehicle operator or a remote accessed server.

Claim Rejections - 35 USC § 101
	Claims 1-2 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data and executing an application in order to forward a command to a vehicle control unit.
	Claim 1 recites a device for communicating with a vehicle ECU and execute specific applications that result in controlling of the vehicle, as well as obtaining and deleting specific applications for obtaining or deleting a specific function. This is a generic process for executing a programmable application coupled to a vehicle ECU.
	The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of communication between the vehicle ECU and the control 
	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a processor or sensor, cannot provide an inventive concept. Thus, the claim is not patent eligible.
	Claim 2 recites the control device where the application sends out data that causes the vehicle ECU to perform a specific control. This claim when given broadest reasonable interpretation is merely a system for sharing data, and does not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claim 1 is directed to a judicial exception.
	Claims 5-13 recite a control device for collecting data, communicating, and storing said data in a designated storage region. This claim when given broadest reasonable interpretation is merely a system for storing data, and does not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claim 1 is directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. U.S. Patent No. 10,650,621 (“King”) in view of Biderman et al. U.S. Pub. No. 2016/0009169 (“Biderman”).
Regarding claim 1 as best understood, King discloses 
a vehicle control device installed in a vehicle and having a gateway function of relaying data communication among a plurality of ECUs connected via an in-vehicle network and data communication between the plurality of ECUs and an external device, which is a device outside the vehicle, (see at least [Fig. 3, #335 Remote Server(s)] AND [col. 7, line 6-13] In FIG. 8, the communication gateway 600 is shown connected to a satellite communication system 604, a VHS 606, and a cellular link 608. The helm computer 308 is connected to a display, such as an LCD, for communication with the operator. In addition, the communication gateway 600, the helm computer 308, the vessel control unit, and the engine control unit are all connected in signal communication with the serial communication bus 21.
the vehicle control device comprising: an application execution section configured to execute an application for realizing a predetermined function; and (see at least [Fig. 5, #580 Data Access Functions (Read/Write), #575 Web Service API(s), #555 Application(s)] AND [col. 67, line 54-56] Fig. 5 shows an embodiment of a system according to the present technology which provides an application execution platform, supporting an application execution framework.)
on the basis of the function added by the application management section, the application execution section collects, from among a plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network, predetermined data and transmits the collected predetermined data to the external device, and (see at least [Fig. 3, #335 Remote Server(s)] AND [col. 7, line 6-13] In FIG. 8, the communication gateway 600 is shown connected to a satellite communication system 604, a VHS 606, and a cellular link 608. The helm computer 308 is connected to a display, such as an LCD, for communication with the operator. In addition, the communication gateway 600, the helm computer 308, the vessel control unit, and the engine control unit are all connected in signal communication with the serial communication bus 21.) King et al. U.S. Patent No. 10,650,621 (“King”)
on the basis of the function added by the application management section, the application execution section receives, from the external device, a result of calculation performed by the external device using the collected data, and sends out, into the in-vehicle network, data for causing the calculation result to be reflected in predetermined vehicle control to be performed by a predetermined ECU (see at least [col. 69, line 23-32] In an embodiment, a variety of computing resources, including the embedded computer 360 or other vehicle-based computer resources 310 may request data from the local Database 350 via the Database Access Function(s) 325. That data may then be analyzed, processed, or further manipulated locally (i.e. on the vehicle) or transmitted, using a multitude of telecommunication interfaces 330 (e.g. Wi-fi, cellular, satellite, etc.) to a remote server 335 (e.g. a cloud database) through the local 305 and remote 375 Protocol Service.)  
King fails to teach the vehicle control device capable of obtaining and deleting specific applications for obtaining or deleting a specific function. However, Biderman teaches an application management section configured to manage obtainment and erasure of a specific application which is a part of the application, wherein the application management section flexibly adds or deletes a predetermined function by obtaining or erasing the specific application (see at least [¶ 0872] Upon downloading the updated version of the application module 1702, the mobile device 1708 may command the boot loader module 1704 to download the new version of the application module 1702 and, if download is successful, to erase the current application module 1702 from the control system 1700. Alternatively, the new version of the application module 1702 may be downloaded and stored on the mobile device 1708 for later update of the electrically motorized wheel such as via a Bluetooth connection.)
Thus, King discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Biderman teaches a vehicle control device capable of obtaining and deleting specific applications for obtaining or deleting a specific function.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate 

Regarding claim 2 as best understood, King discloses vehicle control device according to claim 1, wherein on the basis of the function added by the application management section, the application execution section sends out, into the in-vehicle network, data for causing a predetermined ECU to perform predetermined vehicle control (see at least [col. 4, line 47-53] FIG. 6 is a schematic representation showing how a plurality of input devices can be used to provide signals to a controller, such as an engine control unit (ECU) and how the engine control unit can provide output signals to a plurality of output devices. Typically, the controller 10 comprises a microprocessor that receives signals from the various input devices… AND [col. 5, line 42-46] The steering control 60 is changed by the controller 10 in response to either manual inputs 24, such as movement of the steering wheel, or signals provided by the global positioning system 12, chart plotter 40 and target acquisition system 38.)

Regarding claim 5 as best understood, King discloses the vehicle control device according to claim 1, wherein 11on the basis of the function added by the application management section, the application execution section collects, from among a plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network, predetermined data, and stores the collected predetermined data into a predetermined storage region (see at least [col. 70, line 21-25] In an implementation, the Database 350 and associated Database Access Function(s) 325 act as the storage and retrieval mechanism for both raw and processed sensor data as well as historic, partitioned, and predicted data. The Database 350 may or may not be partitioned and can consist of separate historic, current, and analysis databases as needed. User and vessel metadata, configuration data, alert and notification data, and other types of data and metadata as applicable may also be stored.)

Regarding claim 6 as best understood, King discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the application section adds or detects the predetermined function by obtaining or erasing the specific application, without updating a program of ECU(s) used in performing the predetermined function.
However, Biderman teaches the vehicle control device according to claim 1, wherein the application section adds or detects the predetermined function by obtaining or erasing the specific application, without updating a program of ECU(s) used in performing the predetermined function (see at least [¶ 0872] Upon downloading the updated version of the application module 1702, the mobile device 1708 may command the boot loader module 1704 to download the new version of the application module 1702 and, if download is successful, to erase the current application module 1702 from the control system 1700. Alternatively, the new version of the application module 1702 may be downloaded and stored on the mobile device 1708 for later update of the electrically motorized wheel such as via a Bluetooth connection.)
Thus, King discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Biderman teaches the application section adds or detects the predetermined function by obtaining or erasing the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Biderman and include an application section adds or detects the predetermined function by obtaining or erasing the specific application, without updating a program of ECU(s) used in performing the predetermined function. Doing so allows for flexible editing of the control device application, therefore making it easier to keep the system updated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman and Terazawa as applied to claim 5 above, and further in view of Terazawa et al. U.S. Pub. No. 2009/0021407 (“Terazawa”).
Regarding claim 7 as best understood, King discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU.
However, Terzawa teaches the vehicle control device according to claim 2, wherein on the basis of the function added by the application management section, the predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU (see at least [¶ 0017] Therefore, the converted digital data can be immediately calculated from the combined data. Accordingly, the period of time required to convert an analog input value into digital data can be considerably shortened. As a result, the converter can be used to execute application programs requiring the feed-back of digital data at high speed, so that a servo control in a vehicle can be performed at high speed.)	Thus, King discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Terzawa teaches the predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Terzawa and include predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU. Doing so allows for flexible editing of the control device application, therefore making it easier to keep the system updated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman as applied to claim 5 above, and further in view of Green et al. U.S. Patent No. 6,459,367 (“Green”).
Regarding claim 8 as best understood King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.
However, Green teaches the vehicle control device according to claim 5, wherein on the basis of the function added by the application management section, the vehicle records, as a new recording target, diagnosis data which has not been a recording target for the vehicle in an Normal mode is in effect when the system is not in any other mode. The operating conditions are checked at block 63, that is, a self-diagnostic is performed. If no errors are detected at block 64, the system record in the interrogation system is updated with the results of the self-diagnostic at block 65, and the process is returned to block 61. If any error is detected, an alerted is produced at block 66 through the interface, or an additional audible and/or visual indicator.)
Thus, K King in view of Biderman  discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Green teaches the application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and incorporate the teachings of Green and include application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.. Doing so allows for flexible editing of the control device application, therefore making it easier to keep the system updated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman as applied to claim 1 above, and further in view of Ichikawa et al. U.S. Patent No. 7,696,902 (“Ichikawa”).
Regarding claim 9 as best understood, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose collecting the predetermined 
However, Ichikawa teaches the vehicle control device according to claim 1, wherein after collecting the predetermined data from among the plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network, the application -3-execution section converts the collected predetermined data into data in a predetermined common format and transmits the converted data in the predetermined common format to the external device (see at least [col. 7, line 51 – col. 8, line 2] Air pressure, temperature and vibration tire information signals detected by the sensors 21A to 21C in the tire 1 and transmitted from the communication modules 22 of the sensor modules 20A to 20C through the antennas 23 are received by the first antenna 31 of the base station 30 and temporarily stored in the flash memory 33M of the information processing device 33 through the internal communication device 32. The information processing device 33 converts the above tire information signals into signals to be transmitted to the car control device 40, rearranges the above tire information data in a predetermined order or compresses them, and transmits them to the external communication device 35 to supply them to the car control device 40 from the second antenna 34. The car control device 40 controls the running condition of a vehicle based on the above transmitted information on the inside pressure and temperature of the tire and estimates a road friction coefficient from the above vibration data to control the running condition of the vehicle based on the estimated road friction coefficient.)
Thus, K King in view of Biderman  discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and incorporate the teachings of Ichikawa and include collecting the predetermined data from among the plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network. Doing so allows for sharing information within a vehicle fleet.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman as applied to claim 1 above, and further in view of Vermeulen et al. U.S. Patent No. 8,964,775 (“Vermeulen”).
Regarding claim 10 as best understood, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device.
However, Vermeulen teaches the vehicle control device according to claim 1, wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device (see at least [col. 4, line 47- ] For example, a gateway or a bridge can be used to connect the CBG 104 to a Local Interconnect Network (LIN) bus, a Controller area network (CAN) bus, or an Ethernet bus, which is connected to external communications devices. The LIN bus is a vehicle bus or a computer networking bus system used within automotive network architectures. The CAN bus is a vehicle bus designed to allow microcontrollers and devices to communicate with each other within a vehicle without a host computer.)
Thus, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Vermeulen teaches wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and incorporate the teachings of Vermeulen wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device. Doing so allows for sharing information within a vehicle fleet.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman and Vermeulen as applied to claim 10 above, and further in view of Niwa et al. U.S. Patent No. 8,390,245 (“Niwa”).
Regarding claim 11 as best understood, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose an ECU is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle.
However, Niwa teaches the vehicle control device according to claim 10, wherein an ECU as a control target among the plurality of ECUs, is caused to perform, without modifying a Furthermore, when overwriting control parameters, it is preferable that a user confirmation input is requested on the display 26 and that overwriting is performed only after receiving a permission input from the operation unit 28. It is also preferable that the storage unit 24 stores both the old and new settings so that an original setting of a control parameter can be restored even after the control parameter was once overwritten.)
Thus,  King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Niwa teaches an ECU is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and incorporate the teachings of Niwa wherein an ECU is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle. Doing so allows for updating the vehicle ECU control device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman as applied to claim 1 above, and further in view of Jeffries et al. U.S. Pub. No. 2018/0091930 (“Jeffries”).
Regarding claim 12 as best understood, King in view of Biderman and Terazawa discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the external device transmits a predetermined instruction to the vehicle control device, upon receiving the predetermined instruction from the external device, the vehicle control device newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network.
However, Jeffries teaches the vehicle control device according to claim 1, wherein when a predetermined condition is established, the external device transmits a predetermined instruction to the vehicle control device, upon receiving the predetermined instruction from the external device, the vehicle control device newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network, or modifies CAN data that is already flowing in the in-vehicle network, on the basis of the function added by the application management section (see at least [¶ 0068] The controller area network (CAN bus) is a multi-master broadcast serial bus standard that defines how the connected ECUs communicate with one another. More specifically, CAN is a low-level signaling protocol that defines the data frame format, which is the structure and the way data is communicated between the ECUs. There are other signaling protocols besides the CAN protocol, but the CAN protocol is frequently found in modern automobiles in the United States since it became mandatory in the year 2008. AND [¶ 0009] Another feature and advantage of some embodiments is that they provide a method of digitally controlling electromechanical functions of a vehicle (e.g., enable/disable starter, door lock/unlock, flash lights, open/close windows, open/close sunroof, sound horn, pop trunk, etc.) through the vehicle's CAN Bus network. This reduces the installation time and increases reliability, typically only requiring that the infotainment unit download the custom application. If an external hub is needed, it may be quickly installed through a variety of methods, such as plugged into an OBDII port that is present in most modern vehicles. Instructions and commands may also be wirelessly transmitted to the vehicle, which allows remote control of the various systems and functions of the vehicle.)
Thus, King in view of Biderman and Terazawa discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Jeffries teaches the external device transmits a predetermined instruction to the vehicle control device, upon receiving the predetermined instruction from the external device, the vehicle control device newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and Terazawaand incorporate the teachings of Jeffries wherein the external device transmits a predetermined instruction to the vehicle control device, upon receiving the predetermined instruction from the external device, the vehicle control device newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network. Doing so allows for data to be shared more readily.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Biderman and Jeffries as applied to claim 1 above, and further in view of Olson et al. U.S. Patent No. 8,099,236 (“Olson”) and Kashima et al. U.S. Patent No. 10,764,372 (“Kashima”).
Regarding claim 13 as best understood, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device.
However, Jeffries teaches the vehicle control device according to claim 1, wherein on the basis of the function added by the application management section, the application execution section collects CAN data sent out from the plurality of ECUs, transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device,  (see at least [¶ 0068] The controller area network (CAN bus) is a multi-master broadcast serial bus standard that defines how the connected ECUs communicate with one another. More specifically, CAN is a low-level signaling protocol that defines the data frame format, which is the structure and the way data is communicated between the ECUs. There are other signaling protocols besides the CAN protocol, but the CAN protocol is frequently found in modern automobiles in the United States since it became mandatory in the year 2008. AND [¶ 0022] A further feature and advantage of some embodiments is that they provide a method of enabling RCS companies to remotely perform location based inventory utilizing a Graphic User Interface (GUI), wireless network and global positioning system (GPS); companies can perform a virtual roll call giving them count and location of all their vehicles and vehicle status (e.g., reserved, not reserved, in use, online, offline, miles to next service and diagnostic trouble code (DTC) status).) 
Thus, King in view of Biderman discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and incorporate the teachings of Jeffries wherein the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device. Doing so allows for data to be shared more readily.
However, Olson teaches the device receives a result of predetermined calculation performed by the external device, the predetermined calculation including a statistical process on the signal received from the vehicle control device, (see at least [col. 5, line 12-27] For example, the navigation unit can be an independent navigation device, a mobile telephone or a mobile internet device. A mobile internet device such as a "Droid.RTM." type phone installed with an application that enables the user to find out the GPS position every x units of time and calculate the direction and/or speed can be the navigation unit according to the present subject matter. Each navigation unit in the vehicle 21-26 communicates with a signal transceiver 10 by trading signals S1-S6 therebetween. The signal transceiver 10 can be a satellite, an aircraft, or a signal control station either on the ground or in the air, including a wired/wireless internet module. In the case that a mobile internet device is used as the navigation unit, an internet server such as a management zone server can make an analog/digital link to a mobile internet device through wired/wireless internet communication.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman and Jeffries and incorporate the teachings of Olson wherein the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device. Doing so allows for data to be received through efficient signaling.
Furthermore, King in view of Biderman and Jeffries fail to explicitly disclose the device to calculate a recommended control amount and cause the CAN data to be transmitted to the fleet of vehicles and reflected by vehicle controller. However, Kashima teaches the device
calculates a recommended target control amount based on the received result of the predetermined calculation performed by the external device, and (see at least [claim 1] A vehicular communication device communicable with an external communication device disposed outside a vehicle and at least one electronic control unit mounted in the vehicle, the vehicular communication device comprising: a processor with memory configured to: receive a write target data, which is to be written in at least one write target device among the at least one electronic control unit, from the external communication device…
causes CAN data that instructs the recommended target control amount to flow into the in-vehicle network to be reflected in a vehicle control performed by a target ECU (see at least [col. 4, line 30-36] In the next step S130, the communication device 21 acquires information indicating the ECU (hereinafter referred to as the write target ECU) to be written and the amount of the write target data to be written in the write target ECU as the data amount X2, as information from the server 5. Here, the write target data is, for example, a new program or control data.)
Thus, King in view of Biderman, Jeffries, and Olson discloses a vehicle control device able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Kashima teaches the device to calculate a recommended control amount and cause the CAN data to be transmitted to the fleet of vehicles and reflected by vehicle controller.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King in view of Biderman, Jeffries, and Olson and incorporate the teachings of Kashima wherein the device is able to calculate a recommended control amount and cause the CAN data to be transmitted to the fleet of vehicles and reflected by vehicle controller. Doing so allows for efficient control of the fleet of vehicle using communicated and calculated data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668